LEVENTRITT, J.
The appeal, having been taken only from the order sustaining the demurrer, cannot be entertained. Stoddard v. Bell, 100 App. Div. 389, 91 N. Y. Supp. 477. If we could consider it, we should have to hold that the complaint is insufficient. It is defective to sustain in any court an action, as on a New Jersey judgment. Beyond this, however, taking notice, for the pur*469pose of this opinion, that the Court of Chancery of New Jersey is a court of record, it is clear that, under subdivision 6 of section 1 of the Municipal Court act (Laws 1902, p. 1488, c. 580), the court below had no jurisdiction.
Appeal dismissed, with $10 costs. All concur.